Grice:, Justice.
This case is controlled by the decision in Gay v. Hunt, 221 Ga. 841. It presents the same issues, involving the same fines and forfeitures, as are presented in that case.
Argued February 14, 1966
Decided March 10, 1966.
Nelson & Nelson, Carl K. Nelson, Jr., for appellant.
McDonald, Longley, McDonald <fe McDonald, Ernest McDonald, Paid J. Jones, Jr., William Malcolm Towson, Clifford Seay, for appellees.

Judgment reversed.


All the Justices concur, except Cook, J., disqualified.